Citation Nr: 0900929	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1970 
to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In November 2008, the veteran presented 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with regard to the veteran's claim for PTSD, although 
the RO sent several Veterans Claims Assistance Act of 2000 
(VCAA) notice letters dated in December 2004 and November 
2007, none of these letters specifically advised the veteran 
of what evidence is necessary to substantiate the claim for 
PTSD.  Since claims for service connection for PTSD, in 
particular, are somewhat unique in their evidentiary 
requirements, this letter needs to inform him of these 
nuances concerning this specific type of claim.  That is, the 
veteran was not advised that establishment of service 
connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA regulations; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A revised letter with 
this information should be sent to the veteran.  

Second, at the hearing, the veteran indicated that he had 
received treatment at the VA Medical Center (VAMC) in 
Louisville, Kentucky in the late 1990s for PTSD.  See hearing 
testimony at pages 11-12.  Yet the veteran's VA treatment 
records on file from this particular VAMC only date back to 
December 2003.  Consequently, prior records from this VAMC 
have not been obtained and associated with the other evidence 
in his claims file for consideration.  VA's duty to assist 
includes obtaining records of his relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  The RO 
(AMC) should take appropriate steps to determine whether 
relevant VA medical records dated from 1997 to December 2003 
at the VAMC in Louisville, Kentucky exist, and if so, to 
obtain them on remand.

Third, the RO must undertake further efforts to obtain 
possible missing service treatment records (STRs) - 
specifically, possible "clinical" Army Alcohol and Drug 
Abuse Prevention and Control Program (ADAPCP) counseling 
records.  In the regard, his STRs contain ADAPCP intake and 
follow up reports dated in June, August, and October of 1977, 
dated right after the alleged occurrence of the PTSD stressor 
in question, which note that he had been in counseling.  
However, any clinical individual and group counseling ADAPCP 
reports are not present in the claims folder.  In this 
regard, VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
VA is required to obtain the veteran's STRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
these records must continue until they are obtained unless it 
is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  In 
addition, when STRs are lost or missing, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA 
is very high.

Review of the claims file reveals the RO obtained the 
majority of the veteran's STRs and all of his service 
personnel records (SPRs).  However, it is possible that 
clinical counseling and group counseling ADAPCP reports exist 
but are not present in the claims folder.  Records of 
inpatient or "clinical" (such as mental health) treatment 
in service are often sent to the National Personnel Records 
Center (NPRC), but kept in a separate file from the file 
containing other STRs.

The Board is unable to discern whether a specific request for 
"clinical" records was made or whether the specific code to 
request records of "clinical" treatment was used.  Given 
the obvious relevance of any missing "clinical" ADAPCP STRs 
in adjudication of the PTSD claim at issue, the Board finds 
it necessary to remand the claim to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the veteran every benefit of assistance from VA.

Fourth, with regard to his PTSD claim, the RO (AMC) should 
contact the U.S. Army Joint Services and Research Center 
(JSRRC) (formerly known as USASCURR) and provide a 
description of his alleged in-service stressor (the 
witnessing of a murder) in order to attempt to verify it.  In 
this case, VA psychiatric treatment records dated from 2005 
to 2007, a VA psychologist letter dated in July 2006, and 
Washington State Health and Human services records dated in 
2005 and 2006 reveal medical diagnoses of PTSD in accordance 
with VA regulation.  38 C.F.R. § 3.304(f).  These records 
also diagnose him with major depression, alcohol abuse and 
dependence, and cannabis abuse.  In contrast, however, an 
April 2005 VA psychological examiner could not conclusively 
conclude the veteran had PTSD because his ongoing alcohol 
dependence clouded the clinical picture.  Regardless, 
assuming a current PTSD diagnosis, the remaining question is 
whether there is credible supporting evidence that his 
alleged in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. 
App. at 395.    

Here, the veteran contends that he has experienced symptoms 
of PTSD such as nightmares and depression, since the time of 
his military service, as the result of witnessing a murder at 
Ft. Huachuca, Arizona in the spring of 1977.  See PTSD 
questionnaire and accompanying statement received in April 
2005.   SPRs disclose that the veteran served at Ft. 
Huachuca, Arizona from January 1975 to November 1978, during 
the time period in question.  His military occupational 
specialty (MOS) is listed as a communications and telephone 
exchange specialist.  At the time of the alleged stressor, he 
was assigned to the 505th Signal Company, 86th Signal 
Battalion, 11th Signal Group.  SPRs and the veteran himself 
also indicate he may have been assigned to the 52nd Signal 
Battalion at the time of the alleged stressor.  SPRs do not 
reflect receipt of medals, badges, or decorations that 
specifically denote combat with the enemy.  There is also no 
allegation or evidence of any wounds from combat.  Therefore, 
again, in order to confirm the existence of his alleged 
stressor, credible supporting evidence is required.

The veteran has alleged the following stressor which has the 
potential of being verified:  He alleges that in the spring 
of 1977 at Ft. Huachuca, Arizona, he witnessed a fellow 
solider in his unit, Private [redacted], purposely attempt to 
murder with a firearm two individuals - Lieutenant 
[redacted] and Sergeant First Class (SFC) [redacted].  According 
to the veteran, Lieutenant [redacted] died of his wounds, but 
Sergeant [redacted] lived.  Briefly, the murderer also took a 
hostage, company clerk [redacted].  The murderer was 
eventually killed by way of discharge explosives.  See April 
2005 PTSD questionnaire and accompanying statement; November 
2008 hearing testimony; VA psychological examination dated in 
April 2005.  The veteran has provided sufficient information 
to verify this stressor - the date of his stressor, the 
specific unit he was assigned to at the time of the stressor, 
the specific location of the stressor, and the names of U.S. 
soldiers who were killed or wounded in the incident.  

The RO (AMC) should contact the JSRRC and provide the above 
description of his stressor in order to attempt to verify it.  
In addition, the RO should provide the JSRRC with the 
veteran's service dates at Ft. Huachuca, his unit 
identification, the names of the individuals killed or 
wounded, and the approximate date and location of the 
stressor incident noted above.  The RO should ask JSRRC to 
provide unit records, morning reports, military police 
reports, or any additional information which would verify his 
alleged stressor.  The Board finds that a remand is in order 
to verify his alleged in-service stressor for PTSD. 

Fifth, if and only if  this stressor is verified, the RO 
should schedule the veteran for a VA examination to determine 
whether it is as least as likely as not that the veteran has 
PTSD attributable to this particular stressor.  

Sixth, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current hepatitis C on the basis of in-service incurrence.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, VA treatment records dated from 2004 to 2006 clearly 
reveal the veteran currently has hepatitis C, supported by 
laboratory testing.  The veteran's STRs show treatment for 
infectious hepatitis (hepatitis A) in July 1971.  But there 
was no diagnosis of hepatitis C during service.  Over the 
course of the appeal, the veteran has at different times 
discussed exposure to various in-service risk factors 
pertinent to hepatitis C.  However, the veteran has not been 
entirely consistent in his description of the various risk 
factors.  For example, according to the April 2005 VA 
examiner, the veteran alleged in-service exposure to risk 
factors including intranasal cocaine, high-risk sexual 
activity (prostitutes), and tattoos.  He denied any blood 
transfusions.  In contrast, at the hearing, the veteran 
indicated that he did in fact have in-service blood 
transfusions.  He also alleged transmission by way of in-
service air gun vaccinations.  In addition, at the hearing, 
he denied any in-service tattoos - he only acknowledged a 
pre-service tattoo.  He also contradicted his earlier 
statement by asserting at the hearing that he never took 
illicit drugs.  See hearing testimony at pages 6-8.  The 
veteran's patently inconsistent statements do not assist in 
the development of his hepatitis C claim.  In any event, a VA 
examination and opinion is required to determine the etiology 
of his current hepatitis C, with consideration of the 
pertinent risk factors.    

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran another VCAA notice 
letter advising him of the three 
unique requirements for establishing 
his entitlement to service connection 
for PTSD, in particular, insofar as 
(1) a diagnosis of this condition in 
accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible 
supporting evidence that his claimed 
in-service stressors actually 
occurred - which, in turn, depends 
on whether he engaged in combat with 
the enemy; and (3) a link, 
established by medical evidence, 
between his current symptoms 
(diagnosis) and an in-service 
stressor.

2.	Contact the VAMC in Louisville, 
Kentucky, to determine if there are 
any records of medical treatment 
dated from 1997 to December 2003 for 
the veteran's alcoholism or 
psychiatric problems.  If there are, 
obtain these records.  All attempts 
to obtain these records, and any 
response received, must be documented 
in the claims file.  If no records 
are available, a response to that 
effect is required and should be 
documented in the file and the 
veteran appropriately notified.

3.	Contact the NPRC and attempt to 
obtain any "clinical" records of 
the veteran's ADAPCP counseling 
records from 1977 at Ft. Huachuca, 
Arizona.  Ensure this request 
specifically asks for "clinical" 
records and is issued under the 
appropriate request code and directed 
to the correct facility.  All 
attempts to secure any "clinical" 
STRs must be documented in the claims 
file.  If these records are 
unavailable or no longer exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required.  

4.	For his PTSD claim, review the file 
and prepare a summary of the following 
alleged in-service stressor:  The 
veteran alleges that in the spring of 
1977 (March to May of 1977) at Ft. 
Huachuca, Arizona, he witnessed a 
fellow solider in his unit, Private 
[redacted], purposely attempt to murder 
with a firearm  two individuals - 
Lieutenant [redacted] and Sergeant 
First Class (SFC) [redacted].  According to 
the veteran, Lieutenant [redacted] 
died of his wounds, but Sergeant [redacted] 
lived.  Briefly, the murderer also 
took a hostage, company clerk [redacted] 
[redacted].  The murderer was eventually 
killed by way of discharge explosives.  
JSRRC should also be advised that SPRs 
confirm that the veteran served during 
his active service at Ft. Huachuca, 
Arizona from January 1975 to November 
1978.  His MOS is listed as a 
communications and telephone exchange 
specialist.  At the time of the 
alleged stressor, he was assigned to 
the 505th Signal Company, 86th Signal 
Battalion, 11th Signal Group.  The 
veteran may also have been assigned to 
the 52nd Signal Battalion at the time 
of the alleged stressor.  This summary 
should be forwarded to the JSRRC with 
a request for any information, to 
include unit records, morning reports, 
or military police reports which would 
assist in verifying alleged in-service 
stressor.  If no records are 
available, a negative reply to that 
effect is required.  

5.	Schedule the veteran for a VA 
examination to determine whether it is 
at least as likely as not 
(meaning 50 percent or more probable) 
that the veteran has PTSD attributable 
to this in-service particular 
stressor.  If a diagnosis of a 
psychiatric disorder other than PTSD 
is made, it is requested that the 
examiner also render an opinion as to 
whether it is as least likely as not 
that the disorder(s) is related to 
service.  The claims folder must be 
made available to the examiner for 
review for the examination and the 
examination report must indicate 
whether such review was accomplished.  
The RO should furnish the examiner 
with a summary of any verified 
stressor.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences 
for his claim.  

     The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion - such as causation, is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible.  

6.	Then arrange for the veteran to 
undergo the appropriate examination 
to determine the nature and etiology 
of his hepatitis C.  The veteran is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of the veteran's pertinent 
medical history - including, 
in particular, the records of the 
treatment in question.  The 
examination report must state whether 
such review was accomplished.  

     Based on a physical examination 
and comprehensive review of the 
claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:  Is it at least 
as likely as not (a 50 percent 
probability or greater) that his 
current hepatitis C is directly 
related to the veteran's period of 
active military service from 
September 1970 to February 1981.  The 
examiner should also specify if there 
is any relationship between his 
current hepatitis C and his 
infectious hepatitis documented in 
July 1971 in his STRs.  In making 
this determination, the examiner 
should discuss the etiology and the 
onset of the disease.  A  history of 
all of the veteran's potential risk 
factors of hepatitis C exposure 
should be detailed in full.  The 
examiner must list and discuss all 
documented and reported pre-service, 
in-service, and post-service risk 
factors.  This should include the 
intranasal cocaine use, high-risk 
sexual activity (with prostitutes), 
tattoos, and possible blood 
transfusions.  The examiner should 
also discuss any relationship between 
hepatitis C and air gun inoculations 
as it relates to the veteran.  The 
examiner should then rank the 
documented risk factors relative to 
the probability that his current 
hepatitis C infection is 
etiologically related to the  risk 
factor.   

     The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

7.	Then readjudicate the service 
connection claims for an acquired 
psychiatric disorder to include PTSD 
and hepatitis C in light of the 
additional evidence.  If the claims 
are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

